Citation Nr: 1225514	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Salt Lake City, Utah.  The case comes to the Board from the RO in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran submitted a form from his treating physician, dated in March 2008, which indicated that the Veteran's diabetes was managed by restricted diet, treatment by more than one daily injection of insulin and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.   The available treatment records do not show any episodes of ketoacidosis or hypoglycemic reactions, they do not show any hospitalizations for diabetes, and they do not show weekly visits to the Veteran's treating physician.  Additionally, at a VA examination dated in June 2008 the Veteran denied experiencing episodes of ketoacidosis or hypoglycemia and he reported at that time that he took insulin once per day.  At his March 2012 hearing he testified that he took insulin more than once per day.  The June 2008 examination report does not indicate whether the Veteran's activities are regulated.

The findings which were set forth on the March 2008 form differ significantly from what was reported to the VA examiner and what was shown in the treatment records at around the same time.  Additionally, at his hearing the Veteran testified that his diabetes was worse than it previously had been because he now required insulin more than once daily.  He contended that his activities were regulated, but did not specify in what manner they were regulated or specifically indicate that he needed to avoid strenuous activity to maintain control of his blood sugar.  He noted that it was hard to exercise because of a problem with his leg.  (The appellant is service connected for deep venous thrombosis of the right leg.)

Given the different findings between the Veteran's treating physician and what is documented in the medical records and on the VA examiner's report, and given the Veteran's indication that his symptoms got worse, the Veteran should be afforded a new VA examination of his diabetes.  Additionally, given the other needed development herein, more recent treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all VA and private treatment that he has received for diabetes since December 2010.  All identified treatment records should be obtained.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, afford the Veteran a new VA examination of his diabetes.  The examiner should review the claims file, a copy of this remand, and all pertinent records on Virtual VA in conjunction with the examination.  The examiner should attempt to reconcile the findings on the March 2008 form with the June 2008 VA examination report and the Veteran's treatment records.  The examiner should indicate which documents best reflect the actual status of the Veteran's diabetes during that time period and thereafter.  All of the current symptoms and functional effects of the Veteran's diabetes should be set forth.  In assessing the Veteran's current symptoms, the examiner should specifically indicate whether regulation of activities is required in order for the Veteran to maintain control of his blood sugar.  The examiner should specify whether is evidence of hypoglycemic or episodes of ketoacidosis and, if so, their frequency.  The examiner should indicate whether the Veteran has been hospitalized due to his diabetes and the frequency of his visits to his physician for diabetic care.  The examiner should also indicate whether there is progressive loss of weight or strength.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


